DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2021 has been entered. 
Claims 1-11, 15-17, 19, 21, 24, and 26-28, are pending and being examined.

Specification
The disclosure is objected to because of the following informalities:  In the Applicant’s Table 1, Example 2, the Table recites that the “Total” amount is 100.00 parts. However, when adding up all the parts, the total parts is actually 115 parts. There appears to be a typographical error.  
Appropriate correction is required.


Response to Amendment
The previous rejections of Claims 1-11, 15, 19, and 26, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in light of the Applicant’s amendments and cancellation.
The previous rejections of Claims 1-11, 15-17, 21, 24, and 26-28, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the Applicant’s amendments and cancellation.
The previous rejections of Claim 3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends are withdrawn in light of the Applicant’s amendments and cancellation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. §101 because the claimed recitation of a use, without setting forth any steps involved in the process results in an improper definition of a process under 35 U.S.C. § 100(b); i.e., the claim language results in a claim which is not a proper process claim under 35 U.S.C. § 101. See MPEP 2173.05(q)
Regarding claim 19, the claim recites “wherein the adhesive is used to adhere surfaces of an interior component of an aircraft cabin…” but the claim is directed to a “composition.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 17, 21, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 16 and 28, Claim 16 recites “wherein the phenol novolac epoxy resin is present in an amount of about 13% by weight of the total composition weight” and Claim 28 about 13% by weight of the total composition.” 
The term “about” allows for amounts slightly above and below the claimed amount. See MPEP 2144.05. 
However, the Applicant’s specification only mentions generally of total epoxy resins in an amount of 15-60 wt% in para 22, but does not specifically mention the phenol novolac epoxy resin in any specific amount ranges. The phenol novolac epoxy resin is only shown Example 2 in an amount of 15 parts per 100 parts total of the composition. However, Table 1 actually contains a mathematical error where all the components add up to a total of 115 parts, and the phenol novolac is in an exact amount of 13 wt% and does not have support for amounts slightly above/below 13 wt%, i.e. “about.”
Thus, it appears that the specification only has support for amount of 13 wt% of the phenol novolac and the “about” portion of the claimed range for the phenol novolac epoxy resin is considered new matter.

Claims 17 and 21, are dependent claims which fail to alleviate the issues above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 19, the claim recites “wherein the adhesive is used to adhere surfaces of an interior component of an aircraft cabin…” but the claim is directed to a “composition.
In this case, it is unclear if the “used to” is a step for a method claim or if the claim is directed to a product by process claim directed to a product.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-11, 15, 17, 19, 21, and 26, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0039108 A1 to Goeb et al. (hereinafter Goeb), in further view of BYK Additives and instruments, “BYK-4509, Adhesion promoter for solvent-born and aqueous systems applied to metallic substrates,” Data sheet, pp. 1-2, issued 2012. (hereinafter BYK datasheet) and in further view of US 2008/0166484 A1 to Smith. (hereinafter Smith)



Goeb does not explicitly teach the adhesion promoter of methoxypropanol.
However, the BYK datasheet teaches the additive BYK-4509 which is an adhesion promoter containing methoxypropanol (page 1). The BYK datasheet teaches BYK-4509 is compatible with most binders and is therefore idea for universal use (page 1), and this demonstrates compatibility with adhesives such as in Goeb. The additive can be used in an amount of 1-4% based upon the total formulation, (page 2), which meets the amount cited in claim 15. The BYK datasheet also teaches the additive BYK-4509 is an adhesion promoter that improves adhesion to metallic substrates such as steel and aluminum, (page 1), which is a property desired by Goeb (para 136 and 138).
It would have been obvious to one ordinarily skilled in the art before the effective filing date to use the amount of additive BYK-4509 of the BYK datasheet as the adhesion promotor in the composition of Goeb because the BYK datasheet teaches BYK-4509 is compatible with most binders and is therefore idea for universal use (page 1), and this demonstrates compatibility with adhesives such as in Goeb, and the BYK datasheet also teaches the additive BYK-4509 is an adhesion promoter that improves adhesion to metallic substrates such as steel and aluminum, (page 1), which is a property desired by Goeb (para 136 and 138).
Goeb also teaches the composition may further include adjuvants such as fillers such as corrosion inhibitors (para 90-92) in either Part A and/or Part B (para 103).
Goeb does not explicitly teach the ammonium polyphosphate in both parts A and B.

phosphorus containing compound in the epoxy first pack is a fire retardant such as melamine coated ammonium polyphosphate (para 69 and 72) and further teaches the melamine coated ammonium polyphosphate can be in both part A and part B (See Example 1, FER CROS 489, para 102-103), and the total amount of all fire retardant compounds are used in an amount of 10- 60wt% of the curable composition (para 20). Smith also teaches that the presence of the particulate, phosphorus containing compound imparts fire retardant properties to the cured composition. (para 20).
It would have been obvious to one ordinarily skilled in the art before the effective filing date to use the ammonium polyphosphate of Smith as a filler in both part A and part B of Goeb because Smith teaches the same field of use of adhesive compositions using similar and compatible components, the ammonium polyphosphate can be used in both parts A and B, and Smith also teaches that the presence of the ammonium polyphosphate imparts fire retardant properties to the cured composition. (para 20).
The combination of Goeb, BYK datasheet, and Smith, does not explicitly teach the claimed set-up time property.

Thus, one skilled in the art would reasonably expect for the adhesive composition to have the claimed set-up time properties because the combination of Goeb, BYK datasheet, and Smith teaches a substantially identical composition, specifically, the combination of Goeb, BYK datasheet, and Smith teaches the epoxy resin, the amine curing agent, the adhesion promoter, and the flame retardants within all the claimed amount ranges, and Goeb also teaches suitable amine curing agent include triethylene tetraamine (para 68) used in an amount of 3-30 wt % of the composition (para 71), and similarly, the claimed invention uses 0.1-50 wt% of curing agents such as triethylene tetraamine as recited in para 24-25 of the Applicant’s specification, and the Applicant further recites in para 24 of their specification that the desired structural properties and curing conditions are controlled by the type and amount of curing agent. “[p]roducts of identical chemical composition can not have mutually exclusive properties.” See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  

Regarding claims 2 and 3, as cited above and incorporated herein, the combination of Goeb, BYK datasheet, and Smith teaches claim 1.
Although, the combination of Goeb, BYK datasheet, and Smith does not explicitly teach the burn properties, the combination of Goeb, BYK datasheet, and Smith teaches a substantially identical adhesive composition. Specifically, Goeb teaches the epoxy resins, the amine curing agent, the acrylate and the hollow glass fillers, BYK data sheet teaches the methoxypropanol, and Smith teaches the ammonium polyphosphate in an amount of 10-60wt% of the curable composition, and similarly, the Applicant recites in para 33 of their specification, the use of ammonium polyphosphate used in an amount of 1-50 wt% of the composition.
Thus, one skilled in the art would reasonably expect for the adhesive composition to have the claimed burn properties because the combination of Goeb, BYK datasheet, and Smith teaches a substantially identical composition, specifically, Goeb teaches the epoxy resins, the amine curing agent, the acrylate and the hollow glass fillers, BYK data sheet teaches the methoxypropanol, and Smith teaches the ammonium polyphosphate in an amount of 10- 60wt% of the curable composition, and similarly, the Applicant recites in para 33 of their specification, the use of ammonium polyphosphate used in an amount of 1-50 wt% of the composition, while similarly, the Applicant recites in para 33 of their specification, the ammonium polyphosphate is used in an amount of 1-50 wt% of the composition as the 

Regarding claims 4-8, as cited above and incorporated herein, the combination of Goeb, BYK datasheet, and Smith teaches claims 1 and 2. Goeb further teaches the suitable curing agent include triethylene tetramine (para 76), used in an amount of 3-30 wt% of the composition (para 78).
Goeb does not explicitly teach the gel time properties, and the shore D hardness properties of claims 4-8.
However, the combination of Goeb, BYK datasheet, and Smith teaches a substantially identical adhesive composition. Specifically, Goeb teaches the adhesive composition comprising the epoxy resin within all the claimed amount ranges, and suitable amine curing agent include triethylene tetraamine (para 76) used in an amount of 3-30 wt % of the composition (para 78). Similarly, the claimed invention uses 0.1-50 wt% of curing agents such as triethylene tetraamine as recited in para 24-25 of the Applicant’s specification, and the Applicant further recites in para 24 of their specification that the desired structural properties and curing conditions are controlled by the type and amount of curing agent.


Regarding claims 9-11, as cited above and incorporated herein, the combination of Goeb, BYK datasheet, and Smith teaches claims 1 and 2.
Goeb further teaches the adhesive composition has a lap shear strength of 4686 psi and above in their examples (para 167, 169 and 171), which meets the claimed ranges cited in claims 9-11.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goeb, BYK datasheet and in further view of Smith, and in further view of US 2013/0149531 A1 to Kosal et al. (hereinafter Kosal).

Regarding claim 16, as cited above and incorporated herein, the combination of Goeb, BYK datasheet, and Smith teaches the two part curable resin composition.
Goeb further teaches the adhesive composition can be a liquid, paste, or semi-solid and solid that can be liquefied upon heating (para 108).
Goeb does not explicitly teach the amount of phenol novolac epoxy resin in the composition. 
However, Kosal teaches an adhesive material comprising a liquid epoxy resin, a solid epoxy resin, a rubber, one or more curing agents, and a filler, (See abstract), wherein the adhesive material can be a two component adhesive (para 63), which is in the same field of epoxy adhesives as cited above in Goeb. Kosal further teaches the total amount of epoxy resin is used in an amount of 15-90 wt% of the adhesive, wherein the liquid epoxy resin is used in an amount of 2-60 wt%, the solid epoxy is used in an amount of 2-60 wt % (para 17-19), which overlaps with the amounts cited in claim 16. Goeb further teaches wherein the solid epoxy resin can be a bisphenol A diglyicyl ether (para 37), and the liquid epoxy resin can be an epoxy phenol novolac (para 36), which is similar and compatible to the epoxy resins used in Goeb. Kosal further teaches that the ratio of solid to liquid epoxy resin in the adhesive is 1:1 or greater (para 38), wherein the solid to liquid epoxy resin ratio is used to provide for an adhesive that 
It would have been obvious to use the amount and ratio of solid bisphenol A epoxy resin, and liquid phenol novolac epoxy resin cited in Kosal for the bisphenol A epoxy resin and phenol novolac epoxy resin in Goeb because Kosal teaches the same field of epoxy adhesives using similar and compatible epoxy resins as cited above in Goeb, and Kosal further teaches that the ratio of solid to liquid epoxy resin is used to provide for an adhesive that does not move along the surface or fall off the surface, has a viscosity can be applied evenly, and holds onto the surface before/after curing (para 38).

Claims 24, 27, and 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Goeb in further view of Smith, in further view of US 2013/0149531 A1 to Kosal et al. (hereinafter Kosal), and in further view of US 6,730,411 B1 to Doe et al. (hereinafter Doe).

Regarding claims 24, 27, and 28, as cited above incorporated herein, the combination of Goeb, and Smith teaches the claimed composition with the epoxy component and the curing component.
Goeb teaches the two part epoxy resin composition with Part A comprising TDD (amine curative), and fumed silica, Cabosil, (para 183), and Part B comprising epoxy Epon 828, epoxy novolac DEN 431, and fumed silica Cabosil, (para 183-184 and Table, para 187), where the above Part A and Part B are mixed together (i.e. 1:1 ratio). In Example 13, Goeb teaches a two part adhesive (para 99) of Part A comprising TDD (amine curative), epoxy Epon 828, 
Smith teaches the ammonium polyphosphate in both parts A and B, (See Example 1, FER CROS 489, para 102-103), and the total amount of all fire retardant compounds are used in an amount of 10-60wt% of the curable composition (para 20).

Goeb does not explicitly teach the solid and liquid epoxy resin and the amount of phenol novolac epoxy resin in the composition cited in claim 28.
However, Kosal teaches an adhesive material comprising a liquid epoxy resin, a solid epoxy resin, a rubber, one or more curing agents, and a filler, (See abstract), wherein the adhesive material can be a two component adhesive (para 63), which is in the same field of epoxy adhesives as cited above in Goeb. Kosal further teaches the total amount of epoxy resin is used in an amount of 15-90 wt% of the adhesive, wherein the liquid epoxy resin is used in an amount of 2-60 wt%, the solid epoxy is used in an amount of 2-60 wt % (para 17-19), which overlaps with the amounts cited in claim 28. Goeb further teaches wherein the solid epoxy resin can be a bisphenol A diglycidyl ether (para 37), and the liquid epoxy resin can be an epoxy phenol novolac (para 36), which is similar and compatible to the epoxy resins used in Goeb. Kosal further teaches that the ratio of solid to liquid epoxy resin in the adhesive is 1:1 or greater (para 38), wherein the solid to liquid epoxy resin ratio is used to provide for an adhesive that does not move along the surface or fall off the surface, has a viscosity can be applied evenly, and holds onto the surface before/after curing (para 38). 
It would have been obvious to use the amount and ratio of solid bisphenol A epoxy resin, and liquid phenol novolac epoxy resin cited in Kosal for the bisphenol A epoxy resin and phenol novolac epoxy resin in Goeb because Kosal teaches the same field of epoxy adhesives using similar and compatible epoxy resins as cited above in Goeb, and Kosal further teaches that the ratio of solid to liquid epoxy resin is used to provide for an adhesive that does not 
Goeb does not explicitly teach the amount of polymer salt as the adhesion promoter.
However, Doe teaches a two-part adhesive system for structure adhesives comprising (a) an adhesive part and (b) an activator part (See abstract), wherein the activator part can further include epoxy resins (col 8, In 58-67), which is in the same field of structural two part adhesives using compatible components such as epoxy resins as cited above in Goeb. Doe further teaches that the adhesive part can include a phosphorus based adhesion promoter such as phosphoric acid esters (col 5, In 43-53). Doe further teaches that such phosphoric acid esters can be used in an amounts of 0.5-10 wt% and are further incorporated in the adhesive to improve adhesion to metal substrates. (col 5, In 43-67).
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to further include the amounts of the adhesion promoter of Doe in the composition of Goeb because Doe teaches the same field of structural two part adhesives using compatible components such as epoxy resins as cited above in Goeb, and Doe further teaches that such phosphoric acid esters can be used in an amounts of 0.5-10 wt% and are further incorporated in the adhesive to improve adhesion to metal substrates. (col 5, In 43-67).
The combination of Goeb, Smith, Kosal and Doe does not explicitly teach the claimed set-up time property.
However, the combination of Goeb, Smith, Kosal and Doe teaches a substantially identical adhesive composition. Specifically, the combination of Goeb, Smith, Kosal and Doe 
Thus, one skilled in the art would reasonably expect for the adhesive composition to have the claimed set-up time properties because the combination of Goeb, Smith, Kosal and Doe teaches a substantially identical composition, specifically, the combination of Goeb, Smith, Kosal and Doe teaches the epoxy resin, the amine curing agent, the adhesion promoter, and the flame retardants within all the claimed amount ranges, and Goeb also teaches suitable amine curing agent include triethylene tetraamine (para 68) used in an amount of 3-30 wt % of the composition (para 71), and similarly, the claimed invention uses 0.1-50 wt% of curing agents such as triethylene tetraamine as recited in para 24-25 of the Applicant’s specification, and the Applicant further recites in para 24 of their specification that the desired structural properties and curing conditions are controlled by the type and amount of curing agent. “[p]roducts of identical chemical composition can not have mutually exclusive properties.” See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). 

Response to Arguments
Applicant's arguments filed 08/25/2021 have been fully considered but they are not persuasive in part.
On page 7-8, the Applicant argues the claim amendments overcome the 112 written description rejection. This is unpersuasive in regards to claims 16 and 28. As cited above and incorporated herein, the claims recite the phenol novolac is present in an amount of about 13% by weight of the total composition. The term “about” allows for amounts slightly above and below the claimed amount. See MPEP 2144.05. 
However, the Applicant’s specification only mentions generally of total epoxy resins in an amount of 15-60 wt% in para 22, but does not specifically mention the phenol novolac epoxy resin in any specific amount ranges. The phenol novolac epoxy resin is only shown Example 2 in an amount of 15 parts per 100 parts total of the composition. However, Table 1 actually contains a mathematical error where all the components add up to a total of 115 parts, and the phenol novolac is in an exact amount of 13 wt%, and does not have support for amounts slightly above/below 13 wt%, i.e. “about.”
Thus, it appears that the specification only has support for amount of 13 wt% of the phenol novolac and the “about” portion of the claimed range for the phenol novolac epoxy resin is considered new matter.
Applicant’s arguments with respect to claim(s) 1-11, 15-17, 19, 21, 24, and 26-28, have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/Examiner, Art Unit 1766